Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claim(s) 2 or 9 or 16 recite(s) the series of steps of receiving, transaction information and an identification of a payment instrument of a customer of a merchant, wherein the transaction information corresponds to the purchase transaction; guaranteeing the purchase transaction at least partially based on a statistical or modeling technique used without first accessing a payment account associated with the payment instrument to determine that a sufficient balance is present to support the purchase transaction; routing, the purchase transaction, wherein payment of the purchase transaction is guaranteed; and transmitting, a transaction authorization that indicates payment of the transaction is guaranteed by an entity.
This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of hardware computer processor and computer system element are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d): receiving and identifying information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 
Step 1: The claims are directed to the statutory categories of a method or a non-transitory processor-readable medium, or a system (apparatus) or. Step 1: Yes.
2A - Prong 1: Judicial Exception Recited? Yes. The claim recites the limitation of receiving, transaction information and an identification of a payment instrument of a customer of a merchant, wherein the transaction information corresponds to the purchase transaction; guaranteeing the purchase transaction at least partially based on a statistical or modeling technique used without first accessing a payment account associated with the payment instrument to determine that a sufficient balance is present to support the purchase transaction; routing, the purchase transaction, wherein payment of the purchase transaction is guaranteed; and transmitting, a transaction authorization that indicates payment of the transaction is guaranteed by an entity. This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than hardware computer processor and computer system element, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the hardware computer processor and computer system element language, the claim encompasses receiving, transaction information and an identification of a payment instrument of a customer of a merchant, wherein the transaction information corresponds to the purchase transaction; guaranteeing the purchase transaction at least partially based on a statistical or modeling technique used without first accessing a payment account associated with the payment instrument to determine that a sufficient balance is present to support the purchase transaction; routing, the purchase transaction, wherein payment of the purchase transaction is guaranteed; and transmitting, a transaction authorization that indicates payment of the transaction is guaranteed by an 
2A - Prong 2: Integrated into a Practical Application? No. The claim recites additional elements: by a computer system, from a POS device; by the computer system, by an entity operating the computer system; by the computer system; operating the computer system are used to ireceiving, guaranteeing, routing and transmitting steps. 
The in the steps is recited at a high level of generality, i.e., as a generic processor or generic computing device performing a generic computer function of processing data (by a computer system, from a POS device; by the computer system, by an entity operating the computer system; by the computer system; operating the computer system elements). This by a computer system, from a POS device; by the computer system, by an entity operating the computer system; by the computer system; operating the computer system element limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) is/are directed to the abstract idea. 
2B: Claims provide(s) an Inventive Concept? No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
As for dependent claims, 3-8, these claims recite limitations that further define the abstract idea noted in claim 2.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP  
As for dependent claims, 10-15, these claims recite limitations that further define the abstract idea noted in claim 16.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims, 10-15, these claims recite limitations that further define the abstract idea noted in claim 16.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
As for dependent claims, 17-21, these claims recite limitations that further define the abstract idea noted in claim 16.  Even in combination, these additional elements do not integrate the abstract idea into a practical application.  Further in step 2B, as noted above, this is considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(II) that indicate that mere receipt or transmission of data over a network is a well-understood, routine and conventional function. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Giordano et al. (US Publication Number: 2006/0178986 A1) in view of Amalraj et al. (US Publication Number: 2004/0215560 A1).
	As per 2, Giordano et al. teaches a method for a customer to conduct a purchase transaction at a point-of- sale (POS) device, the method comprising (see at least Figure 18; paragraph [0126]: process a multi-payment method transaction ... a user desiring to make a purchase transaction ... a user transmits user identification to a point-of-sale (POS) terminal)): receiving, by a computer system, transaction information and an identification of a payment instrument of a customer from a POS device of a merchant, wherein the transaction information corresponds to the purchase transaction (see at least Figure 18; paragraph [0126]); guaranteeing the purchase transaction without first accessing a payment account associated with the payment instrument to determine that a sufficient balance is present to support the purchase transaction (see at least [0012]-[0013], [0043] and [0060] of Giordano et al.); wherein payment of the purchase transaction is guaranteed by an entity operating the computer system (see at least [0012]-[0013] and [0060] of Giordano et al.); and transmitting, by the computer system, a transaction authorization that indicates payment of the transaction is guaranteed by an entity operating the computer system (see at least [0012]-[0013] and [0060] of Giordano et al.).  

It would have been obvious to one skilled in the art at the time of the invention to have included the method of Giordano et al. with at least partially based on a statistical or modeling technique used; routing, by the computer system, the purchase transaction features of Amalraj et al., because adding the features help optimize a balance of factors associated with making a payment, such as risk (abstract of Amalraj et al.) or facilitate transaction.
As per claim 3, Giordano et al. and Amalraj et al. teach the method for a customer to conduct a purchase transaction at a point-of-sale (POS) device of claim 2 described above.  Giordano et al. teaches wherein: the transaction information further comprises authentication information; and the method further includes authenticating, by the computer system, the customer using the authentication information (see at least Figure 18; paragraph [0126]: process a multi-payment method transaction ... a user desiring to make a purchase transaction ... a user transmits user identification to a point-of-sale (POS) terminal): a personal identification number (PIN) selected by the customer; [0415] of Giordano et al.: authorizing by computer system customer using PIN and telephone number).  
As per claim 4, Giordano et al. and Amalraj et al. teach the method for a customer to conduct a purchase transaction at a point-of-sale (POS) device of claim 3 described above.   Giordano et al. teaches wherein: the authentication information comprises a copy of a signature of the customer ([0061]-[0062]); and Page 2 of 8Appl. No. 16/446,999Amdt. dated August 19, 2019and Preliminary Amendmentauthenticating the customer using the authentication information comprises comparing the copy of the signature with a file copy of the signature to verify an identity of the customer ([0061]-[0062]).  

As per claim 6, Giordano et al. and Amalraj et al. teach the method for a customer to conduct a purchase transaction at a point-of-sale (POS) device of claim 2 described above.  Giordano et al. teaches wherein: the payment instrument comprises a check ([0053]).  
As per claim 7, Giordano et al. and Amalraj et al. teach the method for a customer to conduct a purchase transaction at a point-of-sale (POS) device of claim 2 described above.  Giordano et al. teaches further comprising: receiving, by a computer system, enrollment information to register the payment account, wherein the enrollment information comprises authentication information, the authentication information comprising: a personal identification number (PIN) selected by the customer; and a telephone number of the customer (see at least Figure 18; paragraph [0126]: process a multi-payment method transaction ... a user desiring to make a purchase transaction ... a user transmits user identification to a point-of-sale (POS) terminal): a personal identification number (PIN} selected by the customer (see at least paragraph [0415] of Giordano et al.: authorizing by computer system customer using PIN and telephone number).  
As per claim 8, Giordano et al. and Amalraj et al. teach the method for a customer to conduct a purchase transaction at a point-of-sale (POS) device of claim 2 described above.  Giordano et al. teaches further comprising: receiving an encryption certificate from the POS device ([0017], [0110], [0117]); and authenticating, by the computer system, the customer based at least in part on the encryption certificate ([0017], [0068], [0110], [0117] and [0119]).  
As per claim 9, otherwise styled as a computer program product residing on a non-transitory processor-readable medium claim, is equivalent of claim 2.  Please see claim 2 rejection described above.

As per claim 11, Giordano et al. and Amalraj et al. teach the computer product of claim 9 described above.  Giordano et al. teaches wherein: the transaction information further comprises authentication information, the authentication information comprising one or both of a PIN or a copy of a signature of the customer ([0061]-[0062] of Giordano et al.); and instructions further cause the processor to authenticate the customer using the authentication information ([0415] of Giordano et al.: authorizing by computer system customer using PIN and telephone number).  
As per claim 12, otherwise styled as a computer program product claim, is equivalent of claim 4.  Please see claim 4 rejection described above.
As per claim 13, otherwise styled as a computer program product claim, is equivalent of claim 8.  Please see claim 8 rejection described above.
As per claim 14, otherwise styled as a computer program product claim, is equivalent of claim 7.  Please see claim 7 rejection described above.
As per claim 15, otherwise styled as a computer program product claim, is equivalent of claim 6.  Please see claim 6 rejection described above.
As per claim 16, otherwise styled as a host computing system, is equivalent of claim 2.  Please see claim 2 rejection described above.
As per claim 17, otherwise styled as a host computing system, is equivalent of claim 6.  Please see claim 6 rejection described above.
As per claim 18, Giordano et al. and Amalraj et al. teach the host computing system of claim 16 described above.  Giordano et al. teaches wherein the instructions further cause the processor to: 
As per claim 19, Giordano et al. and Amalraj et al. teach the host computing system of claim 18 described above.  Giordano et al. teaches wherein: the authentication information comprises one or more of a copy of a signature of the customer, a personal identification number (PIN) selected by the customer, or a telephone number of the customer ([0061]-[0062], [0067] and [0097]).  
As per claim 20, Giordano et al. and Amalraj et al. teach the host computing system of claim 16 described above.  Giordano et al. teaches wherein: the transaction information further comprises a copy of a signature of the customer ([0012] and [0061]-[0062]); and the instructions further cause the processor to authenticate the customer by comparing the copy of the signature with a file copy of the signature to verify an identity of the customer ([0012] and [0061]-[0062]).  
As per claim 21, otherwise styled as a host computing system, is equivalent of claim 8.  Please see claim 8 rejection described above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to I JUNG LIU whose telephone number is (571)270-1370.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on 571/272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



I JUNG LIU
Examiner
Art Unit 3697



/I JUNG LIU/Primary Examiner, Art Unit 3697